DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 and 20 are objected to because of the following informalities:  Regarding claim 1, in line 16, “around the an exterior” appears to be a typo error.  It appears the claim meant to read “around the exterior”.  Regarding claim 20, the claim is identified as “(Original)” and should be identified as “(New)”.  Claim 20 was cancelled in the set of claims filed 10/18/2019.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 8-10, 13-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Stuemke (US 2006/0157946) in view of Anderson (US 7,878,364) and Alsberg (US 7,896,037).
Claims 1, 3 and 4
Stuemke discloses a caddy device (14) for attachment to an exterior surface of a bucket, the caddy device comprising a semi-annular body (30) extending from a first 
Claim 5
Stuemke further discloses the arcuate sidewall is semi-circular having a constant radius (see figures 2 and 5).
Claim 6
Stuemke does not specifically discloses a measurement for the constant radius.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the dimension of the arcuate sidewall having any desired constant radius, i.e. between 5 inches and 6.5 inches, 
Claim 8
Stuemke further discloses a width of the brim between an interior edge attached to the arcuate sidewall and the exterior edge of the brim varies over a length of the arcuate sidewall (see figure 2).
Claims 9 and 10
Stuemke further discloses plurality of large apertures (32) (see figure 2).  Stuemke does not disclose a cross-dimension of the large apertures in relation to the constant radius of the arcuate sidewall.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apertures having any cross-dimension, i.e. thirty or fifty percent, of the constant radius of the arcuate sidewall depending on the dimensions, i.e. diameter and/or radius, of the article to be inserted into the apertures.
Claim 13
Stuemke further discloses a top surface of the brim is planar (see figure 5).
Claim 14
Stuemke further discloses at least a first brace (46) extending from a bottom surface of the brim to an outside surface of the arcuate sidewall (see figure 4).
Claim 15
Stuemke further discloses the arcuate sidewall and the brim are integrally formed (see figure 5).
Claim 16

Claim 20
Stuemke is silent disclosing the thickness of the arcuate sidewall and the brim. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the thickness of the caddy’s sidewall and the brim, i.e. .08 inches as required, since it is a matter of design choice any dimensions and/or thickness for the caddy depending on a desired structural rigidity and/or weight of the items to support.  
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Stuemke (US 2006/0157946), Anderson (US 7,878,364) and Alsberg (US 7,896,037) as applied to claim 9 above, and further in view of Cardon (US 2015/0173507).
Claims 11 and 12
Stuemke further discloses the large apertures, which appears to be a cup element, used for storing janitorial devices, wherein a closed bottom end of the aperture extends below a button surface of the brim (see [0022] and figure 1).  Stuemke does not disclose the large aperture comprising a flexible bag having an open end connected about a periphery of the large aperture.  However, Cardon discloses a table holder comprising a holding member including an aperture for inserting trash or any article (see figures 4, 12, [0042] and [0048]).  Cardon further discloses the holding member comprising a flexible bag (80) connected about a periphery of the aperture, and a ring (41) receivable in a recess about the periphery of the aperture (see figure 8, [0042] and [0048]).  It would have been obvious to one of ordinary skill in the art before the effective filing date .
Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Stuemke (US 2006/0157946), Anderson (US 7,878,364) and Alsberg (US 7,896,037) as applied to claim 16 above, and further in view of Schurman (4,166,833).
Claims 17 and 18
Stuemke does not disclose the specific gravity and stiffness of the polymeric material.  However, Schurman discloses a relatively low cost and lightweight tool tray made from high density polyethylene (see column 7 lines 49-54 and column 8 lines 1-10).  According to applicant’s Specification, page 12 lines 20-23 and page 13 lines 1-11, high density polyethylene material has a specific gravity less than one and a stiffness of at least 200,000 psi per ASTM D-790.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the caddy device of Stuemke being made from high density polyethylene as taught by Schurman for a low manufacturing cost and lightweight property of the caddy device.  
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Stuemke (US 2006/0157946), Anderson (US 7,878,364) and Alsberg (US 7,896,037) as applied to claim 16 above, and further in view of McAlister (4,203,537).
Stuemke discloses the caddy device comprising the arcuate sidewall and the brim integrally formed.  Regarding the limitation of the arcuate sidewall and the brim being injection molded, in accordance to MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation has . 

Response to Arguments
Applicant’s arguments with respect to claims 1, 3-6, 8-19 have been considered but are moot because in view of new grounds of rejection. 
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFAEL A. ORTIZ whose telephone number is (571)270-5240.  The examiner can normally be reached on Monday - Friday 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RAFAEL A. ORTIZ
Primary Examiner
Art Unit 3736



/RAFAEL A ORTIZ/Primary Examiner, Art Unit 3736